DETAILED ACTION
Allowable Subject Matter
Claims 2-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, the 112(b) issue below must be addressed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not appear to teach or fairly suggest, in combination with all of the material of claim 1, the particular arrangement of the inner cylinder, space partition member, first and second nozzle stubs.
Various portions of the features are taught by US 6,095,238 (see features 28, 34, 27, 36) and US 4,839,951 (see Fig. 1 and the flow lines illustrated), but the entirety of the details of claim 2 are not fairly taught or suggested.
And while all the features appear to be taught by WO 2017/138188, this document is exempted due to its publication less than a year before the current priority date and co-ownership/inventorship.
Claims 2-7 and 9-10 depend from claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In claim 1, the recitation “loosely inserted” is a term of degree which has not been sufficiently defined by the specification to make its metes and bounds certain.
Claims 2-10 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fandry (US 2006/0076126) in view of Scheerder (US 9,435,589) and Bernert (US 7,185,698).
Regarding claim 1, Fandry teaches a heat exchanger comprising an outer cylinder having a cylindrical shape with both ends closed (2); a tube plate (15) partitioning, at a position close to a first end (12) of the both ends, an inside of the outer cylinder into a tube interior fluid chamber (18, 19) on a 
It is noted that Fandry does not specify the material from which the partition wall is constructed. However, the only material which is specified for use within the tube-exterior fluid chamber is stainless steel (Para. [0035]). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the same materials for the formation of the partition wall in order to provide similar wear characteristics for the components experiencing similar operational environments.
Fandry does not teach a backplate or fastener.
Scheerder teaches that it is old and well-known to form the tube sheet (7) of a heat exchanger (1) with tubes (3, 4) inside a cylindrical outer shell (see Fig. 1) from a tube plate base material (7; carbon steel) and a first backplate (9) covering a surface of the tube plate base material on a side where the first tube chamber is located (see Fig. 3), the first backplate includes heat transfer tube insertion holes through which the plurality of heat transfer tubes (11) are inserted (Fig. 3) and the backplate is formed from a material (stainless steel) having a higher corrosion resistance than the tube plate base material (carbon steel).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Fandry with the backplate, as taught by Scheerder, in order to form a tube plate 
Fandry, in view of Scheerder, does not specify how the tube plate and backplate are joined to one another.
Bernert teaches that it is old and well-known to attach a shielding member (Fig. 5; 13) to a tube plate (8) via a fastener with a shaft configured to fix the shield member to the tube plate (bolt 14) wherein both the shielding member and the tube plate have insertion holes for the shaft of the fastener (see Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the tube plate and backplate of Fandry, as modified, with bolts, as taught by Bernert because Fandry, as modified, has not specified how these elements are to be attached.
Furthermore, as discussed above, though Bernert does not specify the materials from which the bolts are to be made, it would have been obvious to form them from stainless steel in order to provide similar wear characteristics for the components experiencing similar operational environments.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fandry, Scheerder, Bernert, and JP 04-351312 (‘312).
Fandry, as modified, does not discuss sealing washers.
‘312 teaches that sealing washers are old and well-known which have an inner diameter (inner diameter of 2) larger than the shaft diameter of the associated fastener (4) and smaller than the diameter of an insertion hole (dia. C) and an outer diameter (largest diameter of 2) greater than the diameter of the insertion hole (dia. C) for use in joining two plates of material (6 and 7; see Figs.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the sealing washers of ‘312 in the device of Fandry, as modified, in order to ensure a complete seal between the protective backplate and the tube sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763